Citation Nr: 0512126	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-05 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 
2004 for the increased rating to 100 percent for post 
traumatic stress disorder.  

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for pulmonary embolism 
as secondary to varicose veins.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from June 1962 to May 1965 and 
from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

In June 2003 the RO denied the veteran's claims for service 
connection for varicose veins and pulmonary embolism.  A 
notice of disagreement (NOD) was received in September 2003, 
and a statement of the case (SOC) was issued in December 
2003.  The appeal was perfected in January 2004.  

In a June 2004 rating decision the RO increased the rating 
for post traumatic stress disorder (PTSD) to 100 percent 
effective April 1, 2004.  A NOD with regard to the effective 
dated was received in July 2004, and a statement of the case 
(SOC) was issued in August 2004.  The appeal was perfected in 
September 2004.  

The issues of entitlement to service connection for varicose 
veins and pulmonary embolism as secondary to varicose veins 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  On May 21, 2001, in conjunction with a hearing before the 
Board pertaining to an unrelated issue, the veteran filed a 
claim for an increased rating for PTSD.  

2.  In a February 2002 rating decision, the evaluation of 
post-traumatic stress disorder was increased from a 30 
percent disability evaluation to a 70 percent evaluation, 
effective from May 21, 2001.

3.  In a June 2004 rating decision the RO increased the 
rating for PTSD to 100 percent effective April 1, 2004.  

4.  The veteran met the criteria for a 100 percent rating in 
May 2001.  


CONCLUSION OF LAW

The criteria for an effective date of May 21, 2001, for the 
award of a 100 percent disability rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.3 4.29, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, on May 21, 2001, in conjunction with a hearing 
before the Board pertaining to an unrelated issue, the 
veteran filed a claim for an increased rating for PTSD.  In a 
February 2002 rating decision, the evaluation of post-
traumatic stress disorder was increased from a 30 percent 
disability evaluation to a 70 percent evaluation, effective 
from May 21, 2001.  In March 2003 the Board remanded the 
claim for an increased rating for PTSD to the RO for further 
development.  The additional development was completed and 
the RO in a June 2004 rating decision increased the rating 
for PTSD to 100 percent effective April 1, 2004.  

An effective date for a rating is assigned at the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred, if application is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004).  

According to the law and the pertinent regulation, a key date 
in determining the proper effective date for an increased 
rating is the date of receipt of the claim for increase.  
Although the veteran disagreed with the July 2004 rating 
decision that assigned a 100 percent rating for his service-
connected psychiatric disability, the record reflects that 
his claim for an increased rating was received on May 21, 
2001.  It was that claim that led to the February 2002 rating 
decision that increased the rating for PTSD to 70 percent.  
The veteran then disagreed with that decision in March 2002 
initiating the appeal that eventually led to a 100 percent 
rating being assigned.  

In general, when a veteran files a claim for an increased 
rating and subsequent evidence shows that an increase is 
warranted, it is reasonable to conclude that the increased 
level of disability was present at the time the claim was 
filed, unless the evidence clearly shows otherwise.  In the 
latter case, the effective date for the increase is set as 
"the date entitlement arose," meaning the date that the 
evidence shows that the criteria for an increased rating were 
met.  In the former case, the date of receipt of the claim is 
used.  The regulation also provides that an effective date 
prior to the date of receipt of the claim can be assigned if 
the evidence shows that an increase was warranted up to one 
year prior to that date.  

The record shows that the veteran initially filed a claim for 
an increased rating on May 21, 2001, that the RO increased 
the rating to 70 percent in February 2002, and that he 
initiated an appeal of the RO's action in March 2002.  A SOC 
was issued in July 2003 and the veteran perfected his appeal 
with submission of a letter in September 2003.  In a June 
2004 rating decision, the RO increased the rating for PTSD to 
100 percent.  Accordingly, the Board finds that the veteran 
continuously prosecuted his May 2001 claim for an increased 
rating until the 100 percent rating was assigned.  Therefore, 
May 21, 2001, is the date his claim for an increased rating 
for PTSD was received by VA.

Next the Board must consider whether it was factually 
ascertainable that an increase in disability had occurred 
within one year prior to the date of claim, that is within 
one year prior to May 21, 2001.  In the present case, there 
is no evidence that would support an effective date for the 
100 percent rating prior to the date of the veteran's claim 
for an increased evaluation.  There are no treatment records 
nor VA examination reports dated between May 21, 2000 and May 
21, 2001.  The next earliest record is the report of a 
September 2001 VA examination report which revealed the 
presence of dissociate episodes, marked psychomotor 
retardation, selectively mute speech and impaired cognition 
attributed to PTSD.  The examiner also considered the veteran 
incompetent for VA purposes.  Given these findings and the 
sequence described earlier, the Board considers a basis upon 
which to establish an effective date of May 21, 2001 for a 
100 percent rating for PTSD has been shown.  

Finally, the Board finds that the file shows that through 
correspondence, the rating decision, and the SOC the veteran 
has been informed of the evidence necessary to substantiate 
this earlier effective date claim.  Pertinent identified 
medical records have been associated with his claims folder.  
As the maximum benefit sought on appeal, or a 100 percent 
schedular disability rating, has been granted effective when 
the claim was received, the veteran has not been prejudiced 
by any due process concerns that may not have been completed.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

An effective date of May 21, 2001, for a 100 percent rating 
for the veteran's PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits.



REMAND

With regard to the veteran's claim for entitlement to service 
connection for varicose veins and pulmonary embolism, the 
Board has identified additional development that is 
necessary.  The record shows the veteran has varicose veins 
in his lower extremities, and that these may be implicated in 
the pulmonary embolus for which the veteran has been treated.  
The record likewise shows that the veteran is service 
connected for the residuals of a fragment wound to the left 
gluteus maximus.  Given this, an examination of the veteran 
should be conducted and opinion obtained as to the cause of 
the disabilities for which service connection is sought.  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the AMC, in Washington, DC, 
for the following development:

1.  Afford the appellant a VA examination to 
determine the nature and etiology of his varicose 
veins.  The claims folder should be made available 
to the examiner for review in conjunction with the 
examination.  The examiner is requested to render 
an opinion as to whether it is likely, unlikely, or 
at least as likely as not (i.e. at least a 50 
percent probability) that the veteran's varicose 
veins had its onset in service or is otherwise 
related to complaints noted in service 
(cellulitis), or to his service connected fragment 
wound.  Likewise, the examiner should comment on 
whether the veteran's varicose veins caused the 
veteran's pulmonary embolus.  All necessary tests 
should be conducted.  The examiner should provide a 
complete rationale for all conclusions reached and 
opinions expressed.  

2.  Following completion of the foregoing, review 
the claims folder and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action is to be 
implemented.  

3.  If the benefits sought on appeal are not 
granted both the appellant and the appellant's 
representative should be provided a supplemental 
statement of the case on the issues and afforded 
the appropriate opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


